United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3545
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Chandrique Day

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                              Submitted: May 9, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before STRAS, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

        Chandrique Day pleaded guilty to one count of being a drug user in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(3). The district court1 sentenced Mr.

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
Day to 120 months’ incarceration. He appeals, arguing his sentence was
substantively unreasonable. We affirm.

       We review the substantive reasonableness of a sentence for an abuse of
discretion. United States v. Harrell, 982 F.3d 1137, 1141 (8th Cir. 2020). “A district
court abuses its discretion when it ‘fails to consider a relevant and significant factor,
gives significant weight to an irrelevant or improper factor, or considers the
appropriate factors but commits a clear error of judgment in weighing those factors.’”
Id. (quoting United States v. Stong, 773 F.3d 920, 926 (8th Cir. 2014)).

        Mr. Day argues that the district court considered an improper factor because
it stated that Mr. Day was raised by his aunt and received support from her. Mr. Day
argues that this was inaccurate because he spent significant portions of his teenage
years in residential facilities. Mr. Day also argues that the court failed to consider
an important factor because it did not consider the effect that his incarceration would
have on his children.

       Mr. Day’s sentence was not substantively unreasonable. The district court
considered several aggravating factors in this case, particularly Mr. Day’s possession
of a large number of firearms, including at least two firearms with high-capacity
magazines and one with an obliterated serial number, his possession of the firearms
in connection with another felony, and the fact that he was on probation at the time
he possessed the firearms. The district court also considered the mitigating factors,
particularly Mr. Day’s personal history and his lack of parental guidance. The court’s
comments regarding Mr. Day’s aunt appropriately recognized that she played a role
in supporting him as a child, while acknowledging that Mr. Day lacked a father
figure. Ultimately, “[t]he fact the district court did not give [Mr. Day’s] difficult
upbringing as much weight as [Mr. Day] would have preferred does not justify
reversal.” United States v. Fitzpatrick, 943 F.3d 838, 841 (8th Cir. 2019) (quoting
United States v. Holdsworth, 830 F.3d 779, 786 (8th Cir. 2016)).

                                          -2-
       The district court also appropriately considered the sentence’s effect on Mr.
Day’s children. At sentencing, Mr. Day spoke extensively about his children and how
his incarceration has impacted them. He described how his daughter was upset
because Mr. Day could not come home and how he felt when he could not attend to
his son’s medical emergency. The district court noted that when he is released from
prison, Mr. Day will have a responsibility to provide for his family and his children.
The district court considered Mr. Day’s children and found that his family
background was mitigating. The court sufficiently considered this factor in imposing
the sentence.

      Mr. Day’s sentence was not substantively unreasonable. Accordingly, we
affirm the judgment of the district court.
                      ______________________________




                                         -3-